Citation Nr: 1711719	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-02 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 27, 2015, and in excess of 10 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted service connection for bilateral hearing loss and assigned a noncompensable rating.

The claim was remanded in December 2014 for further development.

Following a VA examination in April 2015, the Agency of Original Jurisdiction (AOJ) increased the rating for bilateral hearing loss to 10 percent in a June 2015 rating decision.


FINDINGS OF FACT

1.  For the period prior to April 27, 2015, audiograms of record showed hearing loss manifested by at worst Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear; the evidence does not suggest that the Veteran's symptoms of hearing loss were not adequately contemplated by the rating criteria.

2.  On April 27, 2015, an audiogram of record showed hearing loss manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear; the evidence does not suggest that the Veteran's hearing loss has materially worsened since April 27, 2015 or that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.






CONCLUSIONS OF LAW

1.  Prior to April 27, 2015, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).

2.  On and after April 27, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). 
The Veteran's claim for a higher initial rating stems from his disagreement with    the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, VA examination reports, and statements from the Veteran, his wife and co-workers.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, additional VA medical records were obtained and the Veteran underwent a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

At a May 2009 VA examination, the Veteran complained of general difficulty hearing and understanding conversational speech.  The examiner provided both air conduction and bone conduction results.  An audiogram yielded the following results with pure tone thresholds, measured in decibels.


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40 
35 
60 
70 
Left Ear
40 
40 
45 
65 

The average decibel loss was 51.25 decibels in the right ear and 47.5 decibels in the left ear.  Speech discrimination scores were 80 percent on the right and 84 percent on the left.  Based on Table VI, he had Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the May 2009 examination.

Following the Veteran's notice of disagreement, the Veteran underwent an additional VA examination in September 2010.  He described current difficulty understanding others talk when they spoke softly, when there was background noise, and when listening in a large room with an echo or to multiple directions.  He indicated having to ask others to repeat and having to face others close up to understand what was being said.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35 
45 
60 
70 
Left Ear
35 
45 
50 
65 

The average decibel loss was 52.5 decibels in the right ear and 48.75 decibels in the left ear.  Speech discrimination scores were 92 percent in the right ear and 80 percent in the left ear.  It was noted the Veteran was a candidate for trial use of bilateral hearing instruments.  The effect of hearing loss on his daily activity was noted to be significant because he had difficulty understanding speech at normal volume.  Based on Table VI, the Veteran had Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the time of the September 2010 VA examination.

In September 2010, the Veteran submitted several statements from family members and co-workers in support of his claim.  His wife indicated that the Veteran could not understand well in any sort of background noise and that sometimes she noticed him using lip reading to help with speech recognition.  She indicated having to repeat herself if she was talking to the side of or behind the Veteran.  An employer for whom the Veteran had worked part-time for 12 years indicated the Veteran had a definite hearing problem.  A co-worker indicated he was well aware of the Veteran's hearing loss.

In December 2014, the Board remanded the claim given statements in support of claim that the Veteran's hearing had worsened since the most recent VA examination in 2010.

In April 2015, the Veteran underwent another VA examination.  He indicated he had a hard time understanding words directed to him and he had to ask people to repeat themselves, sometimes more than once.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
40
65
75
Left Ear
35
45
50
65

The average decibel loss was 51.25 decibels in the right ear and 48.75 decibels in the left ear.  Speech discrimination scores were 80 percent in the right ear and 76 percent in the left ear.  Based on Table VI, the Veteran had Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  Applying Table VII, entitlement to a 10 percent rating, but no higher, was supported by the testing results at the April 2015 examination.

In a July 2015 correspondence, the Veteran argued that the 2009 and 2015 hearing examinations were 6 years apart and for the most part had the same results.  He indicated that he has had the hearing loss since Vietnam and it has not gotten "any worse or better."  He requested a compensable evaluation be granted from the date of his claim for service connection.  

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well.  The Veteran is certainly competent to describe difficulty hearing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  As explained herein, disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the findings after hearing testing indicate that a compensable rating was not warranted until the date of the April 2015 VA examination.  The test results are more probative than the Veteran's estimation of the degree of his hearing loss.  

The Board notes that between the May 2009 and April 2015 examinations, it appears that hearing loss and, specifically speech recognition in the left ear, did worsen.  As mentioned, ratings for hearing loss are calculated using a mechanical formula.  There is no indication that any of the examinations afforded the Veteran during the appeal period were inadequate to the extent that audiograms were performed, speech discrimination scores measured, and the Veteran's lay statements regarding the severity of his hearing loss disability taken into account.  In May 2009, the Veteran had Level II hearing loss in his left ear with a speech discrimination score of 84 percent and in April 2015, audiometric testing showed Level IV hearing loss with a speech discrimination score of 76 percent.  The worsened hearing in the left ear may not have seemed noticeable to the Veteran; however, pursuant to the statutory regulations governing the rating of hearing loss, such worsening demonstrated entitlement to a compensable rating at that time and not before.  The Veteran is not competent to report when his hearing acuity became of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty understanding conversational speech at normal volume or in the presence of background noise.  He also reports having to ask people to repeat themselves, sometimes more than once.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the Veteran does not contend and the evidence does not show that he is unable to maintain or sustain substantially gainful employment because of his hearing loss.  Accordingly, the Board finds that no further action pursuant to Rice is necessary. 


ORDER

Prior to April 27, 2015, an initial compensable rating for bilateral hearing loss is denied.

On and after April 27, 2015, a disability rating in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


